Citation Nr: 1711066	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  08-21 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee post-operative medial meniscectomy with degenerative joint disease and limited range of motion, from February 9, 2007 to September 21, 2009.

2.  Entitlement to a rating in excess of 10 percent for right knee post-operative residuals with subluxation, from February 9, 2007 to September 21, 2009.

3.  Entitlement to a rating in excess of 30 percent for right knee post-operative total arthroplasty with a surgical scar, from November 1, 2010. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which increased the rating for right knee post-operative medial meniscectomy, under Diagnostic Code 5621-5620, to 10 percent effective August 7, 2006.  

In a June 2012 decision, the Board determined that for the period prior to February 9, 2007, an increase in excess of 10 percent for right knee post-operative medial meniscectomy was not warranted under Diagnostic Code 5620-5003.  The Board also determined that for the period prior to February 9, 2007, a separate 10 percent disability rating for right knee post-operative medial meniscectomy with subluxation was warranted under Diagnostic Code 5257, and remanded the issue of an evaluation in excess of 10 percent for right knee post-arthroscopy for the period from February 9, 2007 to obtain a VA examination.

The case was before the Board again in April 2014, and again the Board remanded the case with instructions to obtain additional medical evidence.

In November 2014, the AMC changed the rating for right knee post-operative medial meniscectomy with subluxation to right knee post-operative total arthroplasty with a surgical scar, under Diagnostic Code 5055.  A rating of 100 percent was assigned for a one-year period between July 15, 2008 and August 31, 2009.  A 30 percent rating was assigned for the Veteran's post-prosthetic replacement, effective September 1, 2009.  

In January 2015, the Board referred back to the RO the issue of whether clear and unmistakable error (CUE) existed in the November 2014 rating decision because the Veteran's right knee replacement occurred on September 21, 2009 (not in July 2008).  The Board also remanded the other issues for further development, including obtaining outstanding VA treatment records.  Subsequently, in March 2016, the RO determined that the correct effective dates for the 100 percent rating were from September 21, 2009 to October 31, 2010, and a 30 percent rating was assigned from November 1, 2010.  The RO also ended the 10 percent rating for right knee post-operative medial meniscectomy, effective September 21, 2009, and updated VA treatment records were associated with the claims file.  The Board is therefore satisfied that there has been substantial compliance with the remand's directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

Finally, the Board notes that the 100 percent rating for the period between September 21, 2009 and October 31, 2010 is the maximum rating available; as such, this period of time is not on appeal.  The November 2014 and March 2016 rating decisions otherwise constitute partial grants of the benefits sought on appeal, and the issue therefore remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  For the period of appeal from February 9, 2007, to September 21, 2009, the right knee post-operative residuals were manifested by pain, flexion to 98 degrees at worst, extension to 7 degrees at worst, and severe degenerative arthritis with mild subluxation, productive of a marked disability.  

2.  For the period of appeal from November 1, 2010, the right knee post-operative total arthroplasty with a surgical scar has manifested by intermediate degrees of pain, weakness, flexion to 105 degrees, and zero degrees of extension.  

3.  For the period of appeal from November 1, 2010, the right knee post-operative total arthroplasty with a surgical scar has manifested by slight lateral instability.


CONCLUSION OF LAW

1.  For the period of appeal from February 9, 2007, to September 21, 2009, the criteria for a rating of 30 percent for right knee post-operative residuals under Diagnostic Code 5262 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5262 (2016).

2.  For the period of appeal from November 1, 2010, the criteria for a rating in excess of 30 percent for right knee post-operative total arthroplasty with a surgical scar are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5055 (2016).

3.  For the period of appeal from November 1, 2010, the criteria for a separate rating of 10 percent for right knee post-operative total arthroplasty with a surgical scar under Diagnostic Code 5257 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5055 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in October 2006, prior to the adjudication of the claim for an increased rating for the right knee disability.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim for an increased rating, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claim.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).                                                                                                                                                                                                                                                                                                                             

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  The Board notes that there has been no allegation from the Veteran that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering the issues on their merits.  The Board finds that the duty to notify provisions have been fulfilled with regard to the right knee claims, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to these claims, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained, and VA medical records and private medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to this claim. 

The Veteran underwent VA examinations in December 2006 and July 2012 to obtain medical evidence regarding the nature and severity of the right knee diagnoses, and an addendum medical opinion was provided in July 2014.  The Board finds the VA examinations and opinion adequate for adjudication purposes.  The examinations were performed by medical professionals based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinion is provided as the nature, etiology, and severity of any diagnosed conditions.  As such, the Board finds that the Veteran has been afforded adequate examinations.  

The Board notes that recent caselaw has indicated that VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158 (2016).  In light of this, the Board considered whether a remand for compliance with this case would be necessary.  In the present matter, however, a remand to obtain a retrospective opinion on the factors set forth in Correia would merely impose additional burdens on VA with no benefit flowing to the Veteran, as VA would be asking an examiner to resort to speculation as to what active and passive motion, in weight-bearing and nonweight-bearing, were before the Veteran had his knee surgery in 2009.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991) (finding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson,  21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.


II.  Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38  U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. §§ 3.321(a), 4.1, 4.21. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id. 

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5263 set forth the relevant provisions for disabilities of the knee.

Diagnostic Code 5256 governs ankylosis of the knee, and provides a 30 percent rating for knee ankylosis in a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is provided for knee ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is provided for knee ankylosis in flexion between 20 degrees and 45 degrees.  A 60 percent rating is provided for knee ankylosis that is extremely unfavorable, in flexion at an angle of 45 degrees or more.  

The Schedule provides that the normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5257 governs other impairment of the knee, providing respective ratings of 10, 20, and 30 percent for slight, moderate, or severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a.

Diagnostic Code 5258 provides for a maximum 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Id.

Diagnostic Code 5259 provides a maximum 10 percent rating for removal of semilunar cartilage that is symptomatic.  Id.

Diagnostic Code 5260, which governs limitation of leg flexion, provides a zero percent rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and a maximum of 30 percent for flexion limited to 15 degrees.  Id.  

Diagnostic Code 5261, which governs limitation of leg extension, provides a zero percent rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for extension limited to 45 degrees.  Id. 

Diagnostic Code 5262 provides that impairment of the tibia and fibula characterized by malunion with slight knee or ankle disability warrants a 10 percent evaluation, malunion with moderate knee or ankle disability warrants a 20 percent evaluation, and malunion with marked knee or ankle disability warrants a 30 percent rating.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace, warrants a maximum 40 percent rating.  Id.

Diagnostic Code 5263 provides a maximum 10 percent rating for genu recurvatum that is acquired and traumatic, with weakness and insecurity in weight-bearing objectively demonstrated.  Id.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Diagnostic Code 5010 (traumatic arthritis) directs that arthritis be rated under Diagnostic Code 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major or minor joint groups will warrant a 10 percent rating, and two or more major or minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The 10 percent and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 Note 1.

The VA General Counsel has issued a precedential opinion holding that "separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg."  See VAOPGCPREC 9-2004 (September 17, 2004).  In addition, a Veteran may be assigned separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997).

Diagnostic Code 5055, which governs knee replacement (prosthesis), provides that for one year following implantation of the prosthesis, the knee joint warrants an evaluation of 100 percent.  Thereafter, where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is warranted.  Where there are intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy to diagnostic codes 5256, 5261 or 5262.  The minimum rating is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  

Note (1):  The 100 percent rating for 1 year following implantation of prosthesis will commence after initial grant of the 1-month total rating assigned under § 4.30 following hospital discharge.  Id.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

III.  Increased Ratings

Prior to his knee replacement surgery in September 2009, the Veteran contended that his knee pain was severe enough to render him "pretty immobile."  He asserted that he took Mobic once a day, which enabled him to walk very short distances, such as across a small parking lot.  He stated that he had frequent occurrences of buckling, locking, and binding.  See the February 2007 statement.

Period of Appeal from February 9, 2007 to September 21, 2009
Diagnostic Codes 5261-5260 & 5257

As noted in the Introduction, the Veteran has two separate ratings his right knee post-operative residuals for this period of appeal.  The first rating is under Diagnostic Codes 5261-5260.  Hyphenated diagnostic codes are used when a rating for a particular disability under one diagnostic code is based upon rating of the residuals of that disability under another diagnostic code.  38 C.F.R. § 4.27.  The first four digits, 5261, represent the diagnostic code used to rate limitation of extension.  The second four digits after the hyphen, 5260, represent the diagnostic code for limitation of flexion.  The second rating is under Diagnostic Code 5257, for subluxation.  

In a December 2006 VA examination, the Veteran reported that he experienced constant pain.  Flare-ups were not an issue because of the constant pain.  He did not use any assistive devices.  Range of motion measurements showed flexion to 120 degrees and zero degrees of extension.  X-rays showed degenerative changes, mainly at the medial and patellofemoral spaces, and a mild medial subluxation of the distal femur on the tibia.

Private treatment records from Dr. H.A. indicate that in May 2008, the Veteran was seen for worsening arthritis in his right knee.  He was taking Mobic 15 mg per day, which helped initially but was no longer helping.  Dr. H.A. indicated that the knee had a varus deformity and x-rays showed severe arthritic changes, primarily in the medial compartment with tricompartmental disease and subluxation of the tibia on the femur.  In July 2008, the Veteran was off anti-inflammatories and having more pain.  Range of motion was from -7 degrees of extension to 98 degrees of flexion.  Dr. H.A. noted that the Veteran was "clearly" having a lot of pain, which was interfering with his activities of daily living.  He also noted that the right knee appeared to have a mild effusion, although it was hard to tell.  Dr. H.A. opined that the Veteran was good candidate for knee replacement surgery.  (Dr. H.A. indicated that the Veteran had a right foot drop from peripheral lumbar neuropathy, and he was having back surgery the next week, which would hopefully improve the right foot drop.)

In April 2009, the Veteran was seen by Dr. H.A. for evaluation for a possible right knee replacement.  The Veteran reported having increasing right knee pain.  X-rays showed severe tricompartmental osteoarthritis.  A right total knee arthroplasty procedure was planned.  (The Veteran was also noted in this appointment to have had successful lumbar surgery in July 2008 with an L5 nerve root that had not really come back, so he had some mild residual weakness and right ankle dorsiflexion.)  

After careful review, the Board finds that for this period of appeal, ratings in excess of 10 percent are not warranted under Diagnostic Codes 5261-5260 or 5257; however, a rating of 30 percent under Diagnostic Code 5262, for a marked knee disability, is warranted in lieu of the two 10 percent ratings.

For a 20 percent rating under Diagnostic Codes 5261-5260, flexion must be limited to 30 degrees and/or extension must be limited to 15 degrees.  Here, flexion was, at worst, 98 degrees.  Extension was limited, at worst, to 7 degrees.  As such, a 20 percent rating was not warranted under Diagnostic Codes 5261-5260.  

For a 20 percent rating under Diagnostic Code 5257, the evidence must show a moderate recurrent subluxation or lateral instability.  Here, there was evidence of a mild subluxation.  There was no evidence that the subluxation rose to the level of "moderate."  As such, a 20 percent rating was not warranted under Diagnostic Code 5257.  

However, the Board finds that rating of 30 percent is warranted under Diagnostic Code 5262, for a marked right knee disability, for this period of the appeal.  The Board equates Dr. H.A.'s repeated finding of "severe" tricompartmental osteoarthritis with subluxation, which interfered with the Veteran's activities of daily living and made him a good candidate for total knee replacement surgery, to be productive of a "marked knee disability" under Diagnostic Code 5262.  A higher 40 percent rating is not warranted because the Veteran was not found to have nonunion of the tibia and fibula with loose motion, nor was there evidence that he wore a knee brace.

The 30 percent rating under Diagnostic Code 5262 replaces the ratings under Diagnostic Codes 5261-5260 and 5257, and is not in addition to the previous ratings.  The critical element in permitting the assignment of several ratings under various Diagnostic Codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Under Diagnostic Code 5262, ratings are assigned for impairment of the tibia and fibula, including for malunion, with slight, moderate, or marked knee disability.  Looking to the plain meaning of the terms used in the rating criteria, "disability" means "incapacity or lack of ability to function normally" that may be either physical, mental, or both, including anything that causes such incapacity.  Dorland's Illustrated Medical Dictionary 526 (32nd ed. 2012).  The U.S. Court of Appeals for Veterans Claims has held that the regulatory definition of "disability" is the "impairment of earning capacity resulting from such diseases or injuries and their residual conditions."  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  Furthermore, "impairment" is "any abnormality of, partial or complete loss of, or the loss of the function of, a body part, organ, or system" that is "due directly or secondarily to pathology or injury and may be either temporary or permanent."  Dorland's Illustrated Medical Dictionary at 922.  Thus, the requirement of a knee "disability" under Diagnostic Code 5262 is broad enough to encompass all symptoms, including pain, limitation of motion, stiffness, and instability.  

Diagnostic Code 5257 rates on subluxation or lateral instability.  "Subluxation" is "incomplete or partial dislocation."  Antonian v. Brown, 4 Vet. App. 179, 182 (1993) (nonprecedential decision citing Dorland's Illustrated Medical Dictionary 1599 (27th ed. 1988)); see also Pond v. West, 12 Vet. App. 341 (1999).  "Instability" is a "lack of steadiness or stability."  Dorland's Illustrated Medical Dictionary 944 (32nd ed. 2012).  Functional instability is the "inability of a joint to maintain support during use."  Id.  

Diagnostic Codes 5260 and 5261 rate on flexion and extension, which are motions to bend or straighten the leg.  

Thus, the rating criteria under Diagnostic Code 5262 overlaps with the rating criteria of Diagnostic Codes 5257, 5260, and 5261 because Diagnostic Code 5262 rates, in part, based on instability and limitation of motion.  As such, the Veteran may not be assigned a rating under Diagnostic Code 5262 (impairment of the tibia and fibula), and also assigned separate ratings under Diagnostic Codes 5257 (recurrent subluxation or lateral instability), 5260 (limitation of flexion), and 5261 (limitation of extension).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  It is permissible to switch diagnostic codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  As such, the Board finds that, as a higher 30 disability rating is available under Diagnostic Code 5262, it is more advantageous to the Veteran to be rated under these rating criteria.  As noted above, separate ratings may not be assigned under Diagnostic Codes 5262 and 5257, 5260, or 5261, as to do so would constitute pyramiding; therefore, because the Board is granting the higher 30 percent rating under Diagnostic Code 5262, the 10 percent ratings under Diagnostic Codes 5257 and 5261-5260 will be discontinued.  This change in Diagnostic Code does not amount to a reduction for this period of appeal, as the rating of the Veteran's right knee disability increases from two 10 percent ratings to a 30 percent as a result of this decision.  

Finally, the Board notes that for this period of the appeal, no separate or additional ratings are warranted under the other diagnostic codes for disabilities of the knee.  There is no evidence that there was ankylosis of the knee (Diagnostic Code 5256), and any evidence of locking pain, effusion, or genu recurvatum under Diagnostic Codes 5258 and 5263 could provide ratings of 20 percent at most.  The Veteran may not be granted separate ratings under these Diagnostic Codes because they would constitute unlawful pyramiding.  Diagnostic Code 5258 compensates for, in part, painful limitation of motion.  Diagnostic Code 5263 compensates for, in part, instability.  As discussed above, Diagnostic Code 5262 is broad enough to encompass all symptoms, including pain, limitation of motion, stiffness, and instability.  As such, no separate or additional ratings are warranted under diagnostic codes other than Diagnostic Code 5262 for this period of the appeal.  

Period of Appeal from November 1, 2010
Diagnostic Code 5055

The Veteran had a right total knee replacement, performed by Dr. H.A., on September 21, 2009.  Subsequently, a November 2014 rating decision evaluated the Veteran's right knee replacement residuals under Diagnostic Code 5055, for prosthetic replacement of knee joint.  The Veteran was assigned a 100 percent disability rating for a year following surgical implantation of the prosthetic knee, from September 21, 2009, to October 31, 2010.  A 30 percent evaluation was assigned for the period of appeal beginning on November 1, 2010.

A February 2011 treatment record from Dr. H.A. indicates that the Veteran had pain in his right knee in cold or wet weather.  The knee had full extension and flexion to 125-130 degrees.  The collateral ligaments were very stable.  (Dr. H.A. also noted that that the Veteran had a foot drop of the right lower extremity from a previous back surgery.)

In July 2012, the Veteran reported having right knee instability.  He had been using a cane and the right knee felt unstable.  On physical examination, the right knee had a well-healed anterior surgical incision.  Range of motion testing showed full extension and flexion to 115-120 degrees.  There was slight laxity in full extension, but 30 degrees of flexion had quite a bit more laxity both varus and valgus stress.  Dr. H.A. opined that part of the instability was intrinsic to the knee with collateral ligament laxity due to the way the Veteran was walking, and part of the instability was due to his muscles not firing properly with his gait cycle.  Dr. H.A. recommended a right knee tibial polyethylene revision, but indicated that he did not think that would take care of all of the Veteran's instability problems.  

Also in July 2012, the Veteran had a VA examination of the right knee.  He reported that since the surgery in 2009, he had constant moderate to severe knee pain.  He also reported that the right knee gave way and there was an increase in pain and burning under the right kneecap when going up stairs.  Stairs and inclines also caused flare-ups.  The Veteran indicated that he felt like his knee swelled but denied a history of known effusion, and also denied any current locking episodes.  The Veteran used a cane regularly, and stated that he could walk only a few yards.  Initial range of motion measurements showed flexion to 105 degrees (with objective evidence of painful motion at zero degrees) and zero degrees of extension.  After repetitive-use testing with three repetitions, flexion was 105 degrees and extension to zero degrees.  Other symptoms included weakened movement and interference with sitting, standing, and weight-bearing.  There was no tenderness or pain to palpation of the right knee.  Results of a Lachman test for anterior instability were 1+ (0-5 millimeters) in the right knee.  There was no posterior instability, medial-lateral instability, or evidence or history of recurrent patellar subluxation or dislocation.  The Veteran had a surgical scar, which was not painful, unstable, or greater than 39 square centimeters.  The examiner indicated that the Veteran's residuals from the knee replacement surgery in 2009 included intermediate degrees of weakness, pain, or limitation of motion.  X-rays showed a suprapatellar effusion on the right knee.  

VA treatment records indicate that in September 2013, the Veteran received a right knee brace; however, the Veteran indicated that he was having problems with his right ankle and that he did not want the knee brace.  X-rays showed a total knee replacement  with anatomic alignment and no mechanical failure.  

In July 2014, the same VA examiner who performed the July 2012 examination reviewed the Veteran's claims file and clarified that the residuals of the Veteran's right knee surgery in 2009 were mild to moderate weakness.  The examiner also noted that the Veteran likely had another superimposed condition that caused severe right lower extremity symptoms, including a right foot drop, which was likely from right radiculopathy, as the right foot drop was noted in treatment records prior to the 2009 knee surgery.

In July 2015, the Veteran indicated to VA that he had been given a handicap sticker for his car in January 2013, and that his condition was the same, as he had knee surgeries in both knees, wore knee braces, and continued to have difficulty walking.  His VA doctor noted that the Veteran would qualify because he used knee braces.  

VA treatment records dated between August 2013 and October 2015 consistently listed "joint pain," status post bilateral knee replacement in the Veteran's medical history, but are otherwise silent for specific complaints or treatment of right knee problems.  

Based on the above, the Board finds that a rating in excess of 30 percent on and after November 1, 2010 is not warranted for the Veteran's residuals of a total right knee replacement.  Under Diagnostic Code 5055, a higher 60 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The above evidence does not reflect severe painful motion or weakness in the affected extremity.  Although the Veteran described his pain as "moderate to severe," the medical evidence indicates that the Veteran had full extension and flexion limited to no more than 105 degrees.  Furthermore, the examiner opined that the Veteran's residuals from the knee replacement surgery included intermediate degrees of weakness, pain, or limitation of motion.  The examiner reiterated her opinion in July 2014 that the residuals were mild to moderate weakness.  The Board also finds it significant that although knee pain is consistently noted in the Veteran's VA medical history, he did not specifically report having any right knee pain in appointments between August 2013 and October 2015.  Thus, while the Veteran has reported significant pain of the right knee due to the knee replacement, he does not have severe painful motion or weakness in the joint that would warrant a higher rating under 5055. 

Under Diagnostic Code 5055, the right knee disability may be considered by analogy under Diagnostic Codes 5256, 5261, or 5262.  With respect to ratings based on limitation of motion, the examinations reflect flexion limited to 105 degrees, at worst.  Extension was consistently found to be normal.  Even when taking into account factors such as pain, weakness, weakened movement, excess fatigability, and incoordination, the Veteran's motion far exceeds the levels required for compensable evaluations in excess of the 30 percent currently assigned.  Therefore, increased ratings are not available under Diagnostic Codes 5260 or 5261. 

The Board has considered whether any separate or higher ratings are warranted for this period of appeal under other Diagnostic Codes.  There is no evidence of ankylosis, malunion/nonunion of the tibia and fibula, or genu recurvatum during this period of the appeal to warrant separate or higher ratings under Diagnostic Codes 5256, 5262, or 5263.  In addition, the symptoms associated with the removal of the Veteran's semilunar cartilage are already contemplated by the 30 percent rating assigned pursuant to Diagnostic Code 5055, the Board finds that the assignment of a separate rating under Diagnostic Codes 5258 and 5259 would violate the prohibition against pyramiding, and is therefore not warranted.

Regarding Diagnostic Code 5257, for recurrent subluxation or lateral instability, the Board finds that a separate 10 percent rating for slight lateral instability is warranted for this period of the appeal from November 1, 2010.  The Board acknowledges Dr. H.A.'s July 2012 finding that the Veteran had slight laxity in full extension and that 30 degrees of flexion had quite a bit more laxity both varus and valgus stress.  However, Dr. H.A. did not specify what "quite a bit more" meant, and in a VA examination that same month, the examiner specified that results of a Lachman test for anterior instability were 1+ (0-5 millimeters) in the right knee.  A Lachman's test of +2 (5-10 millimeters greater than normal) or +3 (10-15 millimeters greater than normal) would correspond to more severe instability.  Furthermore, in the VA examination, there was no posterior instability or medial-lateral instability.  As such, a separate rating of 10 percent under Diagnostic Code 5257 is warranted.

In reviewing the claim, the Board is also aware that separate ratings are available for scars that are poorly nourished, with repeated ulceration; are tender and painful on objective demonstration; or cause any limitation of function.  38 C.F.R. § 4.118, Diagnostic Codes 7800-05; see Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that evaluations for distinct disabilities resulting from the same injury could be combined so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition).  In the present case, the Veteran has not been awarded a separate compensable rating for the surgical scar of the right knee.  In the July 2012 VA examination, the Veteran was noted to have a surgical scar, which was not painful, unstable, or greater than 39 square centimeters.  No additional limitation of motion or other impairment was attributed by the examiner to this scar.  Thus, a separate compensable rating is not warranted at the present time for the surgical scar.  

IV.  Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected right knee disability that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain, limited range of motion, weakness, and instability are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings for his levels of impairment.  In other words, he did not have any symptoms from his service-connected disability that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's right knee disability are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

For the period of appeal from February 9, 2007 to September 21, 2009, an increased rating of 30 percent for the right knee post-operative residuals under Diagnostic Code 5262 is granted.

For the period of appeal from November 1, 2010, a rating in excess of 30 percent for right knee post-operative total arthroplasty with a surgical scar under Diagnostic Code 5055 is denied.

For the period of appeal from November 1, 2010, a separate rating of 10 percent for right knee instability under Diagnostic Code 5257 is granted.



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


